United States Court of Appeals
                               for the eighth circuit
                                    ___________

                                    No. 96-2277
                                    ___________

          Justus Graf Von Kerssenbrock-   *
          Praschma, a citizen of Germany, *
                                          *
                    Appellant,            *
                                          *   Appeal from the United
States
              v.                         *    District Court for the
                                         *    Western District of
Missouri.
          John Saunders, Director of the *
          Missouri Department of          *
          Agriculture; Jeremiah W. Nixon, *
          Attorney General of the State of*
          Missouri,                       *
                                          *
                    Appellees.            *
                                     ___________

                             Submitted: April 14, 1997
                                Filed: August 1, 1997
                                    ___________

          Before FAGG, MAGILL, and BEAM, Circuit Judges.
                                     ___________

          MAGILL, Circuit Judge.

               Justus Graf Von Kerssenbrock-Praschma appeals both the
          district court's(1) dismissal of his Just Compensation Clause
claim
          for lack of subject matter jurisdiction and the district
court's
          grant of summary judgment against Praschma on his Equal
        (1)    The Honorable Scott O. Wright, United States District
Judge
        for the Western District of Missouri.
         Protection Clause claim. He sought to enjoin Missouri
enforcement
         of an anti-alien farmland transfer statute relating to the
transfer
         of farmland to his two sons who live in Germany. On appeal,
         Praschma argues that: (1) the enforcement of sections 442.560
         through 442.592 of the Missouri Revised Statutes (the Missouri
         statute), Mo. Rev. Stat. §§ 442.560-442.592 (1987 & Supp.
1989),
         would violate the Treaty of Friendship, Commerce and Navigation
         between the United States and the Federal Republic of Germany
(FCN
         Treaty), 7 U.S.T. 1839 (1956); (2) the enforcement of the
Missouri
         statute would violate equal protection; and (3) the district
court
         has subject matter jurisdiction to hear Praschma's takings
claim
         even though Praschma has not yet attempted to obtain just
         compensation through state procedures. We affirm.

                                        I.

             In a prior appeal, this Court summarized the background of
        this case as follows:

                  Praschma is a sixty-six-year-old German citizen. In
             the spring and summer of 1978, he obtained fee simple
             absolute title in two tracts of Missouri farmland
             totalling approximately 1100 acres. Praschma has
             indicated that he wishes to "devise, deed, transfer or
             otherwise dispose of" the two tracts of farmland to Georg
             and Justus, his two sons, who are also aliens. Neither
             son is a plaintiff in this action. Praschma has executed
             a will that leaves the farmland to his son Georg, and he
             has indicated that he wishes to transfer one farm to each
             of his sons by deed.

                  Mo. Rev. Stat. § 442.571(1) (1986) prevents
             acquisition of agricultural land by aliens. The statute
             applies to any transfer by Praschma to his sons, but does
             not apply to Praschma's holding of the land because the
             statute became effective after Praschma acquired his land
             and contains a grandfather clause exempting lands held by
             aliens before the effective date of the statute. Mo.
             Rev. Stat. §§ 442.576(1) (1986), 442.586 (1986 & Supp.
             1994). Mo. Rev. Stat. § 442.576 provides the means for
             enforcing the scheme. Upon learning of a violation, the
             attorney general is instructed to obtain a court order
             requiring the alien owner to
-2-
               divest himself of the land. If the alien does not comply
               with the order within two years, the land is sold at
               public sale.

                    Praschma brought an action for injunctive relief,
               arguing that Missouri's statutory scheme is
               unconstitutional on its face and as applied because it
               violates (among other things) the Takings Clause of the
               Fifth Amendment, the Ex Post Facto Clause, and the Due
               Process and Equal Protection Clauses of the Fourteenth
               Amendment. The district court dismissed the action
               because it found that Praschma lacked standing, and
               Praschma timely appealed.

          Von Kerssenbrock-Praschma v. Saunders, 48 F.3d 323, 324-25 (8th
          Cir. 1995). This Court reversed the district court's dismissal
and
          remanded, holding that Praschma had suffered injury in fact
and,
          thus, had standing.   Id. at 325-26.

               Upon remand, the district court granted a motion to
dismiss
          Praschma's due process, just compensation, and state law
claims.
          In dismissing the takings claim, the district court held that
it
          lacked jurisdiction over the claim because Praschma "has made
no
          attempt to avail himself of the many adequate remedies that
might
          be afforded him in the state courts of Missouri . . . ."   Order
          (Feb. 16, 1996) at 11, reprinted in J.A. at 59.

               The district court then called for motions for summary
          judgment on Praschma's remaining equal protection and ex post
facto
          claims. On April 17, 1996, the district court granted summary
          judgment in favor of the state officials. In granting summary
          judgment on the equal protection claim, the court held that the
          Missouri statute was rationally related to a legitimate state
          interest and that Praschma had failed to provide evidence of
          invidious discrimination. Praschma appeals.
-3-
                                           II.

                Praschma first argues that enforc ement of the Missouri
           statute would violate the FCN Treaty. We decline to consider
this
           argument for the first time on appeal.

               The general rule is that "[n]ormally, a party may not
raise an
           issue for the first time on appeal as a basis for reversal."
           Seniority Research Group v. Chrysler Motor Corp., 976 F.2d
1185,
           1187 (8th Cir. 1992) (citing cases); see also Singleton v.
Wulff,
           428 U.S. 106, 120 (1976) ("It is the general rule, of course,
that
           a federal appellate court does not consider an issue not passed
           upon below."); Moad v. Arkansas State Police Dep't, 111 F.3d
585,
           587 (8th Cir. 1997) ("We have examined the record carefully and
we
           find no evidence that this issue was ever raised in the
district
           court . . . . We therefore decline to consider the issue . . .
.");
           Kosulandich v. Survival Tech., Inc., 997 F.2d 431, 433 (8th
Cir.
           1993) ("Notwithstanding the dubious validity of these claims,
we
           will not address them head-on for the first time on appeal.").

               As this Court has stated:

               The rationale for the rule is twofold. First, the record
               on appeal generally would not contain the findings
               necessary to an evaluation of the validity of an
               appellant's arguments. Second, there is an inherent
               injustice in allowing an appellant to raise an issue for
               the first time on appeal. A litigant should not be
               surprised on appeal by a final decision there of issues
               upon which they had no opportunity to introduce evidence.
               A contrary rule could encourage a party to "sandbag" at
               the district court level, only then to play his "ace in
               the hole" before the appellate court.

           Stafford v. Ford Motor Co., 790 F.2d 702, 706 (8th Cir. 1986)
           (citations omitted); see also Singleton, 428 U.S. at 120.
-4-
              In this case, our consideration of the FCN Treaty issue
would
         implicate both of these rationale. First, we are not satisfied
         that the record on appeal contains all of the findings
necessary
         for a full evaluation of Praschma's argument.      See Stafford,
790
F.2d at 706. Specifically, were Praschma to prevail in arguing
          that the Missouri statute conflicts with the FCN Treaty,
unresolved
          factual issues would remain regarding whether the FCN Treaty
even
          applies to the anticipated transfer of Praschma's Missouri
          agricultural land to his sons. For example, the state
officials
          argue that the evidence may establish that the transfer is not
          related to the conduct of Praschma's commercial enterprise and
          therefore not within the scope of the FCN Treaty's provisions.
          Although we acknowledge our ability to consider the purely
legal
          question of whether the Missouri statute is in conflict with
the
          FCN Treaty, we decline to make such a pronouncement in a
factual
          vacuum.

              Second, we are particularly mindful of the "inherent
         injustice" in allowing Praschma to raise the FCN Treaty issue
for
         the first time on appeal.   See id.   The state officials should
not
         be surprised by a decision based on the FCN Treaty when they
had no
         opportunity to introduce evidence on that issue. See id. Our
         consideration of the FCN Treaty issue would ratify Praschma's
         decision to "'sandbag'" before the district court, and to "play
his
         'ace in the hole'" before this Court.    See id.

              However, the general rule against consideration of an
issue
         not passed upon below is not absolute.    As the Supreme Court
has
         stated:

              The matter of what questions may be taken up and resolved
              for the first time on appeal is one left primarily to the
              discretion of the courts of appeals, to be exercised on
              the facts of individual cases. We announce no general
              rule. Certainly there are circumstances in which a
              federal appellate court is justified in resolving an
issue not passed on below, as where the proper resolution
is beyond any doubt or where injustice might otherwise
result.




                          -5-
          Singleton, 428 U.S. at 121 (quotations and citations omitted);
see
          also Seniority Research Group, 976 F.2d at 1187 ("There are
          exceptions, as where the obvious result of following the rule
would
          be a plain miscarriage of justice or would be inconsistent with
          substantial justice.").

               This is not a case where either "the proper resolution is
          beyond any doubt" or "where injustice might otherwise result."
          Singleton, 428 U.S. at 121 (quotation omitted). Although we
          believe treaty interpretation is of great importance, we cannot
say
          that injustice will result if we fail to accept Praschma's
          invitation to interpret the FCN Treaty in this context. But
cf.
          Fortino v. Quasar Co., 950 F.2d 389, 391 (7th Cir. 1991)
          (considering for the first time on appeal defendant's position
that
         treaty provides, not a defense, but rather "essential
background").

               Therefore, because Praschma did not argue to the district
          court that the enforcement of the Missouri statute would
violate
          the FCN Treaty, we will not consider that issue on appeal.(2)




          (2)      The state officials further argue that Praschma cannot
raise
          the FCN Treaty issue on appeal because one of Praschma's
          interrogatory answers expressly disavowed his reliance on any
          treaty. The relevant question and answer are as follows:

               INTERROGATORY NO. 14: If you contend that any
          treaty or agreement between the United States of America
          and the government of any other nation are superior to or
          pre-empt or invalidate _ _ 442.591 through 445.591, RSMo,
          state the name of each other nation and of each treaty or
          agreement.

                ANSWER:   Objection. Work Product. I am personally
                               aware of no such treaty at this time.

         Answers To Def.'s First Set Of Interrogs. To Pl. at 7,
reprinted in
         J.A. at 392.

                Although Praschma presented no argument to the district
court
        that the Missouri




                            -6-
                                         III.

                Praschma next argues that the Missouri statute denies him
           "equal protection of the laws." U.S. Const. amend. XIV, § 1.
In
           evaluating whether a statute violates equal protection, the
Supreme
           Court has set forth various standards, including both a strict
           scrutiny and a rational basis test. See Graham v. Richardson,
403
U.S. 365, 376 (1971) (applying strict scrutiny test which
requires
         that the statute be "necessary to promote a compelling
governmental
         interest"); City of Cleburne v. Cleburne Living Ctr., Inc., 473
U.S. 432, 446 (1985) (applying rational basis test which
requires
         that the statute be "rationally related to a legitimate
         governmental purpose"). Praschma asserts both that: (1) the
         constitutionality of the Missouri statute must be subjected to
the
         strict scrutiny test and (2) the Missouri statute fails both
the
         strict scrutiny test and the rational basis test. We decline
to
         address Praschma's first assertion and disagree with his
second.

               In granting the state official's motion for summary
judgment,
         the district court held that "[t]he goals and concerns
articulated
         by the legislation's proponents provide


         statute violates any treaty, we do not believe
         that his interrogatory answer waived such an argument. See Eli
         Lilly & Co. v. Staats, 574 F.2d 904, 910 (7th Cir. 1978)
("Although
         [defendant's] Answer to plaintiff's Interrogatory 10 denied
that 31
         U.S.C. §§ 53 and 67 were the basis for his 'claim of right to
have
         access to and examine' plaintiff's books and records, the
answer
         did not constitute an abandonment of reliance on those
provisions
         . . . .); Guilfoyle v. Accounting Management Service, Inc., No.
84
         C 10913, 1986 WL 5640, at *1 (N.D. Ill. May 7, 1986) ("The
         plaintiff submitted an interrogatory to the defendant seeking
the
          identity of any clients the defendant would assert were
produced by
          Accounting Management Service for the plaintiff, and the
defendant
          responded that he lacked knowledge as to what Accounting
Management
          Service did. Contrary to plaintiff's assertion, this
interrogatory
          answer does not constitute a waiver of any right to claim a
          deduction for income, but the answer did convey to the
plaintiff
          that the defendant had no information on the amount of
plaintiff's
          income.").




                                         -7-
           a rational basis for this statute."   Order (Apr. 17, 1996) at
6,
           reprinted in J.A. at 479. Before reaching this conclusion, the
           district court first determined that the rational basis test
was
           the proper test to apply in analyzing the constitutionality of
the
           Missouri statute.   In making this determination, the district
court
           noted that Praschma did "not dispute [the state official]'s
           contention that the rational basis test should be applied in
this
           instance."   Id. at 3, reprinted in J.A. at 476 (citing Pl.'s
Opp'n
           at 5).
                It is on appeal to this Court that Praschma for the first
time
           argues that the Missouri statute is subject to the strict
scrutiny
           analysis. Compare Appellant's Br. at 28 ("Because the Missouri
           statute creates a classification based on alienage, its
           constitutionality must be reviewed under strict scrutiny."
           (quotations, alteration, and footnote omitted)), and id. at 29
           ("Strict scrutiny also is mandated in this case because the
           Missouri statute interferes with a fundamental right."), with
           Compl. at 5, reprinted in J.A. at 27 ("The Statutes have taken
a
           fundamental right   to transfer the farms without any rational
           basis." (emphasis   added)), and Pl.'s Mot. for Summ. J. at 1,
           reprinted in J.A.   at 74 ("Plaintiff [Praschma] has been treated
           unequally without   any rational basis." (emphasis added)), and
Pl.'s
           Opp'n at 3 ("The record in support of Mr. [Praschma's] Summary
           Judgment shows there can be absolutely no rational basis to
treat
           Mr. [Praschma] so shabbily (and unconstitutionally)." (emphasis
           added)).
                Because the district court did not pass upon this issue,
we
           will not consider it on appeal.   See Singleton, 428 U.S. at
120;
           Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir.
           1993) ("While complaints are to be liberally construed, an
attempt
           to amend one's pleadings in an appellate brief comes too late."
           (quotation omitted)); cf. United States v. Frame, 885 F.2d
1119,
           1138 n.14 (3d Cir. 1989) ("[The defendant] never argued that
strict
           scrutiny was appropriate under the equal protection analysis
either
        in his answer and counterclaim, his motions before the district
        court, his briefs to this court, or during oral argument.
Thus,
         neither the government nor the district court had the
opportunity
         to consider either whether strict scrutiny would be applicable
to
         [defendant]'s claim, or whether the Act would pass
constitutional
         muster under this




                                        -8-
           more exacting standard of review. Accordingly, we decline to
           address this issue in this appeal.").

                     Furthermore, we believe that the Missouri statute is
           rationally related to a legitimate governmental purpose. The
state
           officials argue that the statute serves Missouri's interests
by:
           (1) protecting the state's food supply; (2) preserving the
family
           farm system; (3) slowing the rising cost of agricultural land;
and
           (4) mirroring restrictions on American's ability to acquire
           European and Japanese land. Because there is a rational
           relationship between the disparate treatment of nonresident
aliens
           and these legitimate governmental purposes, the Missouri
statute
           does not violate Praschma's right to equal protection.(3)    Cf.
MSM
           Farms, Inc. v. Spire, 927 F.2d 330, 332-34 (8th Cir. 1991)
(holding
           that state constitutional provision prohibiting nonfamily farm
           corporations from owning and operating Nebraska farm and ranch
land
           does not violate equal protection because retaining and
promoting
           family farm operations in Nebraska were legitimate state
interests
           and voters reasonably could have believed that




           (3)    Praschma also argues that because two Missouri counties
are
           excluded from the statute's restrictions, the statute fails the
         rational basis test.   We disagree.

               Equal protection does not apply to legislative
distinctions
          between political subdivisions. See McGowan v. Maryland, 366
U.S.
420, 427 (1961) ("[W]e have held that the Equal Protection
Clause
          relates to equality between persons as such, rather than
between
          areas and that territorial uniformity is not a constitutional
          prerequisite. . . . [W]e have noted that the prescription of
          different substantive offenses in different counties is
generally
          a matter for legislative discretion."); Reeder v. Kansas City
Bd.
          of Police Comm'rs, 796 F.2d 1050, 1053 (8th Cir. 1986) ("[T]he
          Supreme Court has long held that when the state chooses to
regulate
          differentially, with the laws falling unequally on different
          geographic areas of the state, the Equal Protection Clause is
not
          violated so long as there is no underlying discrimination
against
          particular persons or groups. The Equal Protection Clause
protects
          people, not places. So long as all persons within the
          jurisdictional reach of the statute are equally affected by the
          law, it matters not that those outside the territorial reach of
the
          law are free to behave differently." (citations omitted)).




                                          -9-
         enacting the initiative would promote family farm operations);
         Lehndorff Geneva, Inc. v. Warren, 246 N.W.2d 815, 825 (Wis.
1976)
         (holding that a Wisconsin statute making it unlawful for a
         nonresident alien to acquire or own more than 640 acres of land
in
         Wisconsin does not violate the Equal Protection Clause of the
         United States Constitution because "[l]imiting the benefits of
land
         ownership to those who share in the responsibilities and
interests
         of residency is not an unreasonable exercise of legislative
         choice").

                                       IV.

              Praschma also argues that the district court erred in
         dismissing his takings claim for lack of subject matter
         jurisdiction.(4) We disagree.




         (4)     The state officials argue that this Court lacks
jurisdiction
         over Praschma's just compensation claim because the order
         dismissing that claim is not referred to in the notice of
appeal.
         We disagree.

              This Court has stated the governing rules as follows:

         The requirement of Federal Rule of Appellate Procedure
         3(c) that a notice of appeal "designate the judgment,
         order, or part thereof appealed from" is a jurisdictional
         prerequisite of the appellate court. . . . The Eighth
         Circuit traditionally construes notices of appeal
         liberally, but the intent to appeal the judgment in
         question must be apparent and there must be no prejudice
         to the adverse party.

         Burgess v. Suzuki Motor Co., Ltd., 71 F.3d 304, 306-07 (8th
Cir.
         1995).

              Here, Praschma's intent to appeal is apparent from the
         interrelationship between the two district court orders and the
         fact that Praschma's Appeal Information Form indicates he will
         argue "constitutional reasons, primarily equal protection of
laws."
         Appellant's Form A (Appeal Information Form), reprinted in
        Appellees' Br. Addendum at 6.   Moreover, the state officials
fully
        argue the takings issue in their brief and do not allege they
have
        been prejudiced in any way.   Consequently, we will address




                                         -10-
               The general rule is that a plaintiff must seek
compensation
          through state procedures before filing a federal takings claim
          against a state.(5) See Williamson County Reg'l Planning
Comm'n v.
          Hamilton Bank, 473 U.S. 172, 195 (1985) ("[I]f a State provides
an
          adequate procedure for seeking just compensation, the property
          owner cannot claim a violation of the Just Compensation Clause
          until it has used the procedure and been denied just
          compensation.").(6) The rationale underlying the Williamson
          requirement is that "a property owner has not suffered a
violation
          of the Just Compensation Clause until the owner has
unsuccessfully
          attempted to obtain just compensation through the procedures
          provided by the State . . . ." Id.    Under this
        Praschma's takings claim.

         (5)     Missouri law allows for a property owner to seek
compensation
         through an inverse condemnation proceeding. See generally Mo.
Rev.
         Stat. Const. Art. I, § 26 (1986 & Supp. 1989) ("That private
         property shall not be taken or damaged for public use without
just
         compensation."); Tierney v. Planned Indus. Expansion Auth. of
         Kansas City, 742 S.W.2d 146, 155 (Mo. 1987) (holding that
inverse
         condemnation action "may be maintained in spite of sovereign
         immunity to fulfill the [Missouri state] constitutional command
         that property not be taken without just compensation"); Zumalt
v.
         Boone County, 921 S.W.2d 12, 15 (Mo. Ct. App. 1996) ("To state
a
         claim for inverse condemnation, a plaintiff must allege his
         property was taken or damaged by the state for public use
without
         just compensation. The landowner does not have to show an
actual
         physical taking of property, but must plead and prove an
invasion
         or an appropriation of some valuable property right which the
         landowner has to the legal and proper use of his property which
         invasion or appropriation directly and specially affects the
         landowner to his injury." (quotations and alternations
omitted)).
         (6)     Similarly, a plaintiff bringing suit against the United
         States, rather than an individual state, must seek compensation
         through federal procedures before filing a federal takings
claim.
         See Williamson, 473 U.S. at 195 ("[W]e have held that taking
claims
         against the Federal Government are premature until the property
         owner has availed itself of the process provided by the Tucker
Act,
         28 U.S.C. § 1491."). The procedure for seeking compensation
from
         the United States is to file a claim in the United States Court
of
         Federal Claims. See 28 U.S.C. § 1491 (1994 & Supp. I 1995).
-11-
           standard, the Missouri statute has not violated Praschma's
right to
           just compensation because Praschma has not sought compensation
from
           the state.

                Praschma counters that this requirement only applies to
           federal suits seeking damages, not to suits, such as his,
seeking
           only injunctive relief. Praschma finds support for this
           proposition by drawing an inference from Hodel v. Irving, 481
U.S.
704 (1987), aff'g sub nom. Irving v. Clark, 758 F.2d 1260 (8th
Cir.
           1985). In Irving, the plaintiffs argued that a federal statute
           seized property without just compensation and sought both
           injunctive and declaratory relief. Irving, 758 F.2d at 1262.
The
           district court found the statute constitutional. Id. at 1261.
           This Court reversed, holding that "the statute is in violation
of
           the fifth amendment."   Id. at 1269.   In Hodel, the Supreme
Court
           upheld this Court's reversal of the district court. Hodel, 481
U.S. at 718. The Supreme Court held that the statute effected
a
           taking without just compensation.   Id. at 712-18.   However,
neither
           this Court's nor the Supreme Court's opinions addressed whether
           jurisdiction was lacking because the plaintiffs failed to avail
           themselves of the process for compensation provided by the
Tucker
           Act.   Because neither court sua sponte found jurisdiction
lacking,
           Praschma asserts that the courts tacitly acknowledged that the
           Williamson requirement did not apply because the plaintiffs
were
           not seeking money damages.   We disagree.

                  First, as neither court directly addressed the question,
we do
           not believe the negative inference Praschma draws for the Hodel
           opinions establishes the proposition that the Williamson
           requirement only applies to federal suits seeking damages.
Second,
           we note that the plaintiffs in Hodel were challenging a
federal,
           rather than a state statute.
                Praschma also relies on Dodd v. Hood River County, 59 F.3d
852
         (9th Cir. 1995).     However, Dodd merely stands for the
proposition
         that a federal takings claim against a state can be brought in
the
         district court and need not first be presented in state court.
Id.
         at 860-61.   Dodd says nothing about whether state law remedies
must
         first be pursued prior to asserting a federal claim for
equitable
         relief in federal court.




                                         -12-
          Thus, Dodd is distinguishable in that Praschma does not lack
          jurisdiction because he has failed to pursue a federal takings
          claim in state court, but rather because he has failed to
pursue
          the State of Missouri's procedures for compensation.

               Finally, Praschma cites Hornell Brewing Co., Inc. v.
Brady,
          819 F. Supp. 1227, 1244 (E.D.N.Y. 1993), in which the district
          court found that, where the plaintiff was seeking a declaratory
          judgment rather than damages, the court had jurisdiction to
decide
          the takings claim, even though the plaintiff had not sought
relief
          pursuant to the Tucker Act.

               We do not find Praschma's use of authority persuasive, and
          therefore we hold that the Williamson requirement applies
equally
          to takings claims for damages and equitable relief brought
against
          the states.

              In reaching this conclusion, we find particularly
persuasive
         a similar holding of the Eleventh Circuit:

               [T]he only federal constitutional ground supporting the
               district court's injunction is [plaintiff]'s Fifth
               Amendment takings claim. That claim, however, is not
               ripe. See Williamson County Regional Planning Comm'n v.
               Hamilton Bank, 473 U.S. 172, 186, 105 S. Ct. 3108, 3116,
               87 L. Ed. 2d 126 (1985). A Takings Clause claim does not
               become ripe unless the state provides no remedy to
               compensate the landowner for the taking. A property
               owner cannot claim a violation of the Clause unless the
               state provides the landowner no procedure (such as an
               action for inverse condemnation) for obtaining just
               compensation. Williamson, 473 U.S. at 195, 105 S.Ct. at
               3121.

          Bickerstaff Clay Prods. Co., Inc. v. Harris County, 89 F.3d
1481,
          1490-91 (11th Cir. 1996) (emphasis added).
-13-
              We also find support for our conclusion from the D.C.
         Circuit's opinion in Transohio Sav. Bank v. Director, Office of
         Thrift Supervision, 967 F.2d 598 (D.C. Cir. 1992). In
Transohio,
         the court addressed the question of whether the Williamson
         requirement blocked district court jurisdiction over a takings
         claim for injunctive relief against the Federal Government. In
         dicta, the Transohio court concluded that there was a limit
upon
         the district court's jurisdiction and that "the district court
         should accept jurisdiction over takings claims for injunctive
         relief in the few cases where a Claims Court remedy is so
         inadequate that the plaintiff would not be justly compensated."
         Id. at 613 (quotations omitted). In the context of a claim for
         injunctive relief against a state, we hold that the district
         court's jurisdiction is similarly limited. We expressly leave
         undecided the question, not argued in this appeal, of whether
the
         district court would have jurisdiction over a takings claim for
         injunctive relief where the state remedy is "so inadequate that
the
         plaintiff would not be justly compensated." See id.
(quotations
         omitted).

             Thus, the district court properly found that it did not
have
         jurisdiction over Praschma's takings claim.

                                        V.

             Accordingly, the judgment of the district court is
affirmed.

             A true copy.



                  Attest:



                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.
-14-